UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 00653) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 9 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current return across a broad range of fixed-income securities Over Putnam Income Funds 56-year history, the bond landscape has undergone a dramatic transformation. A significant portion of the U.S. investment-grade sector, the funds primary focus, is now composed of securitized debt instruments, including mortgage- and asset-backed securities. The high-yield corporate bond sector, established in the late 1970s, has also grown significantly and is now considered a mature asset class. And outside the United States, there are new opportunities to invest in the debt of developed and emerging-market countries. Amid this evolution, the funds objective has remained constant. In a letter to investors in 1963, George Putnam, Jr., expressed it this way: We have in mind those people who need a liberal current return His choice of current return rather than current income captures the investment philosophy of the fund today: High current income should be pursued within a total return context, and risk management is as important as yield in maintaining a high current income stream. Since 1954, Putnam Income Fund has navigated the changing bond market landscape to seek total return for investors. Investing in todays global bond market requires broad expertise. Putnams fixed-income organization includes teams of specialists who focus on varied investment opportunities. The funds managers select from these opportunities, building a diversified portfolio that carefully balances risk and return. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Key fixed-income return sources Securitized: Interest-rate cycles affect mortgage- and asset-backed securities (MBS/ABS). Because MBS are the securitized cash flows of mortgages, prepayment rates are another consideration. Some MBS are issued by the U.S. government or its agencies and others areissued by other entities. For ABS, managers monitor the credit quality of the underlying assets, which comprise the securitized cash flow of anything from credit card debt to manufactured housing debt. Credit: Corporate bond performance tends to track the health of the overall economy more closely than other bonds. These bonds are less sensitive to interest-rate movements; they tend to perform well when the economy strengthens, often in spite of the higher rates that accompany stronger growth. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 911 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the Barclays Capital U.S. Aggregate Bond Index, was introduced on 12/31/75, and the funds Lipper category was introduced on 12/31/59. Both post-date the inception of the funds class A shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Michael V. Salm Mike, what was the bond-market environment like during the six months ended April30, 2011? The fixed-income market generated mixed results during the period. In terms of broad market sectors, securities at the riskier end of the spectrum, such as high-yield corporate bonds, floating-rate bank-loan securities, and commercial mortgage-backed securities [CMBS] performed the best. Bonds in these categories are less interest-rate sensitive and benefited from an improving economy. Non-U.S. government bonds and government-agency mortgage pass-through securities outpaced the broad U.S. market but still lagged bonds in riskier market sectors. U.S. Treasuries struggled during the period, as improving economic prospects and increasing inflation expectations in the United States contributed to rising yields. The Federal Reserve continued its bond purchases under its quantitative easing program, which helped temper the upward pressure on yields. Reflecting increased inflation expectations, yields at the intermediate 5- to 10-year portion of the Treasury yield curve rose more than shorter- and longer-maturity yields. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] In this environment, our decision to limit the funds interest-rate risk versus the benchmark and focus on securities we believed could perform well despite rising rates enabled Putnam Income Fund to outperform its benchmark at net asset value by a sizablemargin. Looking more closely at the macroeconomic backdrop, leading economic indicators accelerated throughout the winter into the spring, signaling continued economic expansion for the United States in the coming months. Manufacturing activity improved, with a renewal of the inventory cycle potentially providing room for additional growth. Labor market conditions also strengthened, with total private employment increasing substantially during the first three months of 2011. On the downside, U.S. residential housing remained This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 4/30/11. See pages 4 and 911 for additional fund performance information. Indexdescriptions can be found on page 13. 5 very weak, as sales patterns showed that the excesses of the housing bubble are still being worked through thesystem. Which holdings drove the funds solid relative performance? The strong cash flows generated by our out-of-benchmark holdings of securitized bonds specifically agency interest-only collateralized mortgage obligations [IO CMO] and non-agency residential mortgage-backed securities [RMBS]  provided a substantial boost to the funds relative performance. Higher interest rates helped our IO CMO positions by removing refinancing incentives for lower-rate mortgage pools. As a result, refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at low levels, allowing the securities to generate steady income and price appreciation. We took this opportunity to lock in these gains from our IO CMO positions and significantly reduced the funds exposure. In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the duration  or interest-rate sensitivity  of these positions, in order to isolate the prepayment risk that we believed was attractively priced. As for non-agency RMBS, our holdings of manufactured housing and Alternative-A [Alt-A] securities added value, as cash flows remained strong and technical factors [the balance of supply and demand] continued to improve. Whats more, non-agency RMBS Credit qualities are shown as a percentage of net assets as of 4/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard& Poors (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 tend to have minimal sensitivity to rising interest rates because of their relatively short durations, further supporting their performance in a rising-rate environment. By way of background, Alt-A mortgage securities are considered riskier than bonds backed by standard prime mortgages. However, because Alt-A borrowers must have reasonably adequate credit histories, these securities have higher credit quality than bonds backed by subprime mortgages. Overweight exposure to shorter-term CMBS also helped the funds return. Our holdings of bonds in the highly liquid topmost part of the capital structure benefited from investors perception that even though commercial mortgage delinquencies accelerated, senior CMBSs had enough structural protection to withstand losses. However, CMBSs were one of the first sectors to recover from the 20082009 credit crisis so their valuations are, in our view, not as attractive as they oncewere. How did the funds yield-curve strategy affect results? The funds duration and yield-curve positioning also contributed positively versus the benchmark. Using interest-rate swaps and futures, we kept the funds duration short versus the index, which helped as rates moved higher. Which investments detracted from results? The funds underweight exposure to government-agency RMBS detracted as thissector outperformed the index during the period. We underweighted agency RMBS in favor of bonds in other areas that, in our view, offered more attractive yield spreads overTreasuries. What is your outlook for the coming months, and how are you positioning thefund? Developed global economies appear to be transitioning into an interest-rate normalization mode. Reflecting its staunch anti-inflation posture, the European Central Bank raised its main policy rate by 0.25% in early April  its This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 7 first increase since 2008 and may do so again in the next severalmonths. In terms of portfolio positioning, as noted previously, we reduced the funds risk profile by sharply cutting our allocation to IO CMOs, concluding that their valuations had reached levels that were less compelling from a risk/ reward standpoint. However, we continue to closely monitor the IO CMO market, and remain alert for opportunities to reallocate capital to this area as valuations warrant. In the face of continued housing-market uncertainty, we also trimmed the funds holdings of non-agency RMBS. Lastly, we are maintaining a short-duration posture, as we anticipate that rates may continue to rise, and plan to continue the funds bias toward a flattening yield curve. Overall, the portfolio remains broadly diversified. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your funds dividend rate was decreased twice during the semiannual period ended April 30, 2011. The dividend per class A share declined from $0.038 to $0.034 effective November 2010, and from $0.034 to $0.029 effective March 2011. The reductions were due to a decrease in yields from asset-backed and commercial mortgage-backed securities, and also due to an overall decrease in interest income resulting from the current low interest-rate environment. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam and Team Leader of the Liquid Markets Group at Putnam. Michael has a B.A. from Cornell University. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund is managed by Carl Bell, Kevin Murphy, and RamanSrivastava. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed itsdeficit. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.92% 7.84% 6.93% 6.93% 7.11% 7.11% 7.48% 7.42% 7.65% 8.00% 10 years 81.46 74.15 68.13 68.13 68.16 68.16 76.73 71.11 76.73 85.60 Annual average 6.14 5.70 5.33 5.33 5.33 5.33 5.86 5.52 5.86 6.38 5 years 44.57 38.69 39.12 37.12 39.17 39.17 42.61 37.97 42.44 46.05 Annual average 7.65 6.76 6.83 6.52 6.83 6.83 7.36 6.65 7.33 7.87 3 years 31.71 26.49 28.63 25.63 28.85 28.85 30.71 26.40 30.45 32.57 Annual average 9.62 8.15 8.75 7.90 8.82 8.82 9.34 8.12 9.27 9.85 1 year 7.70 3.46 6.83 1.83 6.83 5.83 7.34 3.78 7.22 7.83 6 months 3.50 0.70 3.16 1.84 3.15 2.15 3.32 0.09 3.27 3.55 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 9 Comparative index returns For periods ended 4/30/11 Barclays Capital U.S. Aggregate Lipper Corporate Debt Funds A-Rated Bond Index category average* Annual average (life of fund)   10 years 74.77% 67.28% Annual average 5.74 5.25 5 years 35.93 31.13 Annual average 6.33 5.52 3 years 18.47 18.96 Annual average 5.81 5.92 1 year 5.36 6.04 6 months 0.02 0.91 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/11, there were 141, 126, 121, 114, and 62 funds, respectively, in this Lipper category.  The funds benchmark, the Barclays Capital U.S. Aggregate Bond Index, was introduced on 12/31/75, and the funds Lipper category was introduced on 12/31/59. Both post-date the inception of the funds class A shares. Fund price and distribution information For the six-month period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.194 $0.170 $0.170 $0.188 $0.188 $0.200 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $6.86 $7.15 $6.80 $6.82 $6.74 $6.97 $6.83 $6.93 4/30/11 6.90 7.19 6.84 6.86 6.77 7.00 6.86 6.97 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 5.04% 4.84% 4.39% 4.37% 4.96% 4.80% 4.90% 5.16% Current 30-day SEC yield 2 N/A 4.62 4.06 4.06 N/A 4.41 4.57 5.06 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 10 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.90% 7.82% 6.92% 6.92% 7.09% 7.09% 7.46% 7.40% 7.63% 7.98% 10 years 77.79 70.68 65.20 65.20 64.99 64.99 73.36 67.63 73.42 82.43 Annual average 5.92 5.49 5.15 5.15 5.13 5.13 5.66 5.30 5.66 6.20 5 years 41.50 35.80 36.56 34.56 36.40 36.40 39.95 35.42 39.82 43.40 Annual average 7.19 6.31 6.43 6.12 6.41 6.41 6.95 6.25 6.93 7.48 3 years 29.43 24.33 26.57 23.57 26.60 26.60 28.40 24.19 28.37 30.49 Annual average 8.98 7.53 8.17 7.31 8.18 8.18 8.69 7.49 8.68 9.28 1 year 7.14 2.90 6.41 1.41 6.27 5.27 6.92 3.51 6.81 7.43 6 months 1.69 2.42 1.49 3.45 1.34 0.35 1.63 1.71 1.60 1.91 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10* 0.88% 1.63% 1.63% 1.13% 1.13% 0.63% Annualized expense ratio for the six-month period ended 4/30/11 0.86% 1.61% 1.61% 1.11% 1.11% 0.61% * Restated to reflect projected expenses under a management contract effective 1/1/10. Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.34 $8.11 $8.11 $5.60 $5.59 $3.08 Ending value (after expenses) $1,035.00 $1,031.60 $1,031.50 $1,033.20 $1,032.70 $1,035.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.31 $8.05 $8.05 $5.56 $5.56 $3.06 Ending value (after expenses) $1,020.53 $1,016.81 $1,016.81 $1,019.29 $1,019.29 $1,021.77 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 4/30/11 (Unaudited) MORTGAGE-BACKED SECURITIES (38.3%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $4,752,014 $4,870,931 Ser. 07-1, Class XW, IO, 0.464s, 2049 11,352,964 145,396 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.958s, 2035 24,335,636 98,326 Ser. 07-5, Class XW, IO, 0.593s, 2051 22,957,761 396,081 Ser. 04-4, Class XC, IO, 0.31s, 2042 27,568,553 451,090 Ser. 04-5, Class XC, IO, 0.304s, 2041 47,506,044 680,700 Ser. 06-5, Class XC, IO, 0.213s, 2047 94,264,896 1,394,187 Ser. 05-1, Class XW, IO, 0.096s, 2042 349,973,460 235,602 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.585s, 2032 379,000 406,368 FRB Ser. 07-PW16, Class A2, 5.854s, 2040 2,700,028 2,824,742 Ser. 07-PW17, Class A3, 5.736s, 2050 15,217,000 16,018,327 Ser. 06-PW14, Class A2, 5.123s, 2038 1,755,000 1,780,818 Ser. 04-PR3I, Class X1, IO, 0.325s, 2041 8,531,190 155,293 Ser. 05-PWR9, Class X1, IO, 0.254s, 2042 59,583,105 521,352 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.874s, 2038 F 16,751,558 251,296 Ser. 06-PW14, Class X1, IO, 0.27s, 2038 16,003,249 240,049 Ser. 05-PW10, Class X1, IO, 0.088s, 2040 61,268,211 134,177 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.886s, 2049 5,593,000 5,852,533 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.143s, 2049 91,653,963 1,107,180 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 1,337,792 1,387,917 Ser. 07-CD4, Class A2B, 5.205s, 2049 2,040,000 2,086,691 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.553s, 2049 55,510,396 840,983 Ser. 07-CD4, Class XC, IO, 0.171s, 2049 68,705,267 644,455 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 799,975 829,426 Ser. 98-C2, Class F, 5.44s, 2030 2,815,140 2,934,867 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.229s, 2043 29,987,727 285,879 Ser. 06-C8, Class XS, IO, 0.173s, 2046 65,806,622 772,183 Ser. 05-C6, Class XC, IO, 0.098s, 2044 51,649,691 300,056 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 8,527,385 5,590,767 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.856s, 2035 477,687 355,877 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.679s, 2034 9,418,125 1,165,920 Ser. 05-R3, Class AS, IO, 5.548s, 2035 617,795 79,166 FRB Ser. 04-R2, Class 1AF1, 0.633s, 2034 9,284,091 7,984,319 FRB Ser. 05-R3, Class AF, 0.613s, 2035 606,961 521,987 16 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.417s, 2041 $2,834,000 $2,938,735 FRB Ser. 07-C4, Class A2, 5.995s, 2039 8,466,669 8,673,395 Ser. 07-C5, Class AAB, 5.62s, 2040 4,243,000 4,498,225 Ser. 07-C2, Class A2, 5.448s, 2049 2,112,032 2,139,561 Ser. 07-C1, Class AAB, 5.336s, 2040 5,218,000 5,472,638 Ser. 06-C5, Class AX, IO, 0.252s, 2039 30,225,219 487,593 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.27s, 2049 94,715,844 569,621 Ser. 06-C4, Class AX, IO, 0.2s, 2039 60,521,663 915,384 Ser. 07-C1, Class AX, IO, 0.173s, 2040 111,950,159 783,875 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,341,000 1,341,308 Ser. 04-C3, Class A3, 4.302s, 2036 4,979 4,978 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,640,000 2,770,115 FRB Ser. 03-CK2, Class G, 5.744s, 2036 2,345,000 2,405,846 Ser. 03-C3, Class AX, IO, 1.911s, 2038 67,305,443 1,845,199 Ser. 02-CP3, Class AX, IO, 1.621s, 2035 28,087,537 337,171 FRB Ser. 04-TF2A, Class J, 1.169s, 2019 254,000 244,475 FRB Ser. 04-TF2A, Class H, 0.919s, 2019 495,000 470,250 Ser. 04-C4, Class AX, IO, 0.503s, 2039 6,520,852 151,828 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.457s, 2031 3,188,000 3,484,509 Ser. 99-CG2, Class B3, 6.1s, 2032 522,676 522,635 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 2,067,611 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.913s, 2037 2,347,060 3,514,219 IFB Ser. 2976, Class LC, 23.618s, 2035 301,973 431,889 IFB Ser. 2979, Class AS, 23.471s, 2034 262,275 360,052 IFB Ser. 3072, Class SB, 22.848s, 2035 1,170,766 1,645,439 IFB Ser. 3249, Class PS, 21.553s, 2036 1,139,941 1,589,764 IFB Ser. 3065, Class DC, 19.204s, 2035 1,202,607 1,572,096 IFB Ser. 3105, Class SI, IO, 19.061s, 2036 299,303 160,833 IFB Ser. 2990, Class LB, 16.387s, 2034 1,559,911 1,926,537 IFB Ser. 3835, Class SD, 15 3/8s, 2041 10,000,000 12,242,200 IFB Ser. 3184, Class SP, IO, 7.131s, 2033 1,822,416 241,470 IFB Ser. 3287, Class SE, IO, 6.481s, 2037 4,519,934 775,350 IFB Ser. 3398, Class SI, IO, 6.431s, 2036 4,667,173 622,414 IFB Ser. 3677, Class KS, IO, 6.331s, 2040 11,241,487 1,756,333 IFB Ser. 3485, Class SI, IO, 6.331s, 2036 1,683,432 282,194 IFB Ser. 3751, Class SB, IO, 5.821s, 2039 21,045,135 3,242,003 IFB Ser. 3725, Class CS, IO, 5.781s, 2040 32,848,311 4,983,417 Ser. 3672, Class PI, IO, 5 1/2s, 2039 7,351,419 1,598,934 Ser. 3645, Class ID, IO, 5s, 2040 505,576 90,453 Ser. 3632, Class CI, IO, 5s, 2038 593,319 110,690 Ser. 3626, Class DI, IO, 5s, 2037 419,874 54,202 Ser. 3623, Class CI, IO, 5s, 2036 378,539 61,099 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,845,051 455,177 Ser. 3707, Class PI, IO, 4 1/2s, 2025 17,866,184 2,689,575 Ser. 3768, Class MI, IO, 4s, 2035 64,544,142 9,009,229 17 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3736, Class QI, IO, 4s, 2034 $14,726,652 $1,925,970 Ser. 3740, Class KI, IO, 4s, 2033 20,653,489 2,750,012 Ser. 3692, Class KI, IO, 4s, 2024 64,911,212 5,842,009 Ser. 3707, Class HI, IO, 4s, 2023 5,855,277 651,282 Ser. T-56, Class A, IO, 0.524s, 2043 15,220,881 285,392 Ser. T-56, Class 3, IO, 0.468s, 2043 5,301,290 3,313 Ser. T-56, Class 1, IO, 0.292s, 2043 18,440,609 14,407 Ser. T-56, Class 2, IO, 0.117s, 2043 6,368,675 596 Ser. 3369, Class BO, PO, zero %, 2037 85,127 74,746 Ser. 3327, Class IF, IO, zero %, 2037 61,513 461 Ser. 3369, PO, zero %, 2037 19,143 17,435 Ser. 3391, PO, zero %, 2037 175,969 140,680 Ser. 3300, PO, zero %, 2037 1,504,673 1,293,791 Ser. 3206, Class EO, PO, zero %, 2036 60,196 50,489 Ser. 3175, Class MO, PO, zero %, 2036 176,470 145,988 Ser. 3210, PO, zero %, 2036 47,919 40,536 FRB Ser. 3326, Class YF, zero %, 2037 84,549 62,355 FRB Ser. 3263, Class TA, zero %, 2037 7,185 7,181 FRB Ser. 3147, Class SF, zero %, 2036 252,830 233,562 FRB Ser. 3117, Class AF, zero %, 2036 59,831 55,130 FRB Ser. 3326, Class WF, zero %, 2035 171,438 149,151 FRB Ser. 3033, Class YF, zero %, 2035 11,677 11,623 FRB Ser. 3036, Class AS, zero %, 2035 84,385 61,422 FRB Ser. 3003, Class XF, zero %, 2035 175,470 172,345 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.659s, 2037 1,123,814 2,212,970 IFB Ser. 06-62, Class PS, 38.624s, 2036 2,359,684 4,088,476 IFB Ser. 06-8, Class HP, 23.787s, 2036 1,193,786 1,693,935 IFB Ser. 05-45, Class DA, 23.64s, 2035 2,418,343 3,624,863 IFB Ser. 05-122, Class SE, 22.356s, 2035 2,275,006 3,163,621 IFB Ser. 05-75, Class GS, 19.612s, 2035 1,022,389 1,347,506 IFB Ser. 05-106, Class JC, 19.465s, 2035 1,124,589 1,486,706 IFB Ser. 05-83, Class QP, 16.841s, 2034 278,073 355,741 IFB Ser. 11-4, Class CS, 12.475s, 2040 3,256,714 3,540,852 IFB Ser. 11-27, Class AS, IO, 6.267s, 2041 20,331,531 3,765,603 IFB Ser. 10-35, Class SG, IO, 6.187s, 2040 43,349,744 8,596,688 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 14,329,334 1,670,270 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 32,667,180 3,408,927 Ser. 03-W10, Class 1, IO, 1.549s, 2043 12,983,873 608,619 Ser. 01-50, Class B1, IO, 0.423s, 2041 1,308,893 17,179 Ser. 03-34, Class P1, PO, zero %, 2043 306,155 232,678 Ser. 07-64, Class LO, PO, zero %, 2037 308,995 271,974 Ser. 07-14, Class KO, PO, zero %, 2037 663,205 546,780 Ser. 06-125, Class OX, PO, zero %, 2037 214,987 186,036 Ser. 06-84, Class OT, PO, zero %, 2036 122,494 107,481 Ser. 06-46, Class OC, PO, zero %, 2036 99,719 84,411 Ser. 04-61, Class CO, PO, zero %, 2031 436,621 433,994 FRB Ser. 06-115, Class SN, zero %, 2036 583,833 569,420 FRB Ser. 06-104, Class EK, zero %, 2036 37,611 34,940 FRB Ser. 05-117, Class GF, zero %, 2036 9,794 9,596 18 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value Federal National Mortgage Association FRB Ser. 06-1, Class HF, zero %, 2032 $16,299 $14,827 IFB Ser. 06-48, Class FG, zero %, 2036 129,332 128,180 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.648s, 2033 5,666,209 244 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,261,924 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 753,675 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.157s, 2043 53,444,981 420,281 Ser. 05-C3, Class XC, IO, 0.107s, 2045 326,692,530 1,646,233 Ser. 07-C1, Class XC, IO, 0.088s, 2049 134,750,185 671,811 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.318s, 2029 4,079,677 144,998 Ser. 05-C1, Class X1, IO, 0.448s, 2043 39,513,683 512,066 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 261,109 240,220 Ser. 06-C1, Class XC, IO, 0.108s, 2045 114,344,806 597,979 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.43s, 2041 18,402,722 26,153,580 IFB Ser. 11-70, Class SM, IO, 5.00s, 2041 Δ 5,789,000 1,374,888 IFB Ser. 10-158, Class SD, 14.361s, 2040 2,780,250 3,006,868 IFB Ser. 11-26, Class SP, 14.361s, 2040 2,387,771 2,453,435 IFB Ser. 11-25, Class SP, 13.911s, 2040 9,493,500 9,983,080 IFB Ser. 11-56, Class MS, 6.82s, 2041 6,024,000 5,761,173 IFB Ser. 11-56, Class SG, 6.786s, 2041 3,347,000 3,209,639 IFB Ser. 10-85, Class AS, IO, 6.437s, 2039 7,712,321 1,388,218 IFB Ser. 10-93, Class NS, IO, 6.437s, 2037 5,804,712 954,150 IFB Ser. 10-158, Class DS, IO, 6.337s, 2036 15,876,473 2,826,806 IFB Ser. 11-4, Class PS, IO, 5.967s, 2040 7,516,030 1,225,563 IFB Ser. 10-85, Class SN, IO, 5.727s, 2040 39,052,818 6,635,464 Ser. 11-70, PO, 3 1/2s, 2041Δ 41,277,000 29,545,251 Ser. 10-151, Class KO, PO, zero %, 2037 1,760,353 1,504,750 Ser. 06-36, Class OD, PO, zero %, 2036 126,399 118,845 Ser. 99-31, Class MP, PO, zero %, 2029 44,678 40,433 FRB Ser. 07-73, Class KI, IO, zero %, 2037 2,155,697 33,346 FRB Ser. 07-73, Class KM, zero %, 2037 216,545 186,338 FRB Ser. 07-35, Class UF, zero %, 2037 34,102 32,829 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 6,528,273 6,662,587 Ser. 05-GG5, Class A2, 5.117s, 2037 846,730 855,062 Ser. 05-GG5, Class XC, IO, 0.178s, 2037 331,168,868 811,364 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,583,888 Ser. 05-GG3, Class XC, IO, 0.507s, 2042 92,211,646 1,119,191 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 2,770,566 2,791,345 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 761,148 764,953 Ser. 03-C1, Class X1, IO, 1.002s, 2040 15,403,595 161,798 Ser. 04-C1, Class X1, IO, 0.925s, 2028 2,681,586 268 Ser. 06-GG6, Class XC, IO, 0.168s, 2038 116,444,561 237,582 19 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.953s, 2035 $783,060 $115,025 IFB Ser. 04-4, Class 1AS, IO, 5.374s, 2034 320,070 45,650 FRB Ser. 04-4, Class 1AF, 0.613s, 2034 320,070 268,858 FRB Ser. 05-RP1, Class 1AF, 0.563s, 2035 783,060 657,770 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 521,240 543,042 FRB Ser. 07-LD12, Class A3, 6.186s, 2051 25,166,000 26,981,279 FRB Ser. 07-LD11, Class A3, 6.005s, 2049 2,929,000 3,119,304 Ser. 07-C1, Class ASB, 5.857s, 2051 1,811,000 1,912,411 Ser. 06-LDP9, Class A2S, 5.298s, 2047 7,839,000 7,967,403 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,606,040 1,658,159 Ser. 06-LDP8, Class X, IO, 0.752s, 2045 62,509,623 1,400,791 Ser. 06-CB17, Class X, IO, 0.696s, 2043 96,026,631 2,152,811 Ser. 06-LDP9, Class X, IO, 0.634s, 2047 77,225,450 1,388,382 Ser. 07-LDPX, Class X, IO, 0.519s, 2049 42,475,154 547,369 Ser. 06-CB16, Class X1, IO, 0.215s, 2045 31,514,312 402,624 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 732,092 733,569 Ser. 03-ML1A, Class X1, IO, 1.49s, 2039 36,974,393 731,224 Ser. 05-LDP2, Class X1, IO, 0.321s, 2042 147,287,783 2,267,422 Ser. 07-CB20, Class X1, IO, 0.199s, 2051 75,350,978 734,732 Ser. 05-CB12, Class X1, IO, 0.135s, 2037 33,528,992 256,369 Ser. 05-LDP5, Class X1, IO, 0.101s, 2044 415,550,269 1,445,699 Ser. 06-LDP6, Class X1, IO, 0.099s, 2043 61,707,921 224,648 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 561,475 Ser. 99-C1, Class G, 6.41s, 2031 601,777 594,620 FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 7,863,000 8,086,528 Ser. 98-C4, Class G, 5.6s, 2035 474,000 500,354 Ser. 98-C4, Class H, 5.6s, 2035 808,000 846,398 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 6,409,244 6,643,312 Ser. 07-C7, Class A2, 5.588s, 2045 3,486,000 3,580,083 Ser. 07-C2, Class XW, IO, 0.753s, 2040 9,023,692 198,239 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.943s, 2037 10,293,418 152,997 Ser. 06-C7, Class XW, IO, 0.91s, 2038 47,402,879 1,197,169 Ser. 06-C7, Class XCL, IO, 0.405s, 2038 73,575,718 1,143,271 Ser. 05-C3, Class XCL, IO, 0.342s, 2040 143,433,904 2,653,083 Ser. 05-C5, Class XCL, IO, 0.258s, 2040 101,155,227 1,462,806 Ser. 05-C2, Class XCL, IO, 0.244s, 2040 176,210,630 1,377,051 Ser. 05-C7, Class XCL, IO, 0.162s, 2040 141,606,302 913,290 Ser. 07-C2, Class XCL, IO, 0.162s, 2040 209,435,038 2,533,222 Ser. 06-C1, Class XCL, IO, 0.161s, 2041 139,436,946 1,404,493 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.831s, 2027 3,605,468 3,040,336 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.719s, 2022 542,487 520,787 20 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 $496,000 $528,361 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 1,761,587 1,869,036 Ser. 96-C2, Class JS, IO, 2.287s, 2028 409,999 13,559 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 1,837,000 1,965,064 Ser. 05-MCP1, Class XC, IO, 0.217s, 2043 41,342,540 450,448 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.47s, 2039 9,137,606 181,668 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.164s, 2049 3,281,000 3,607,605 Ser. 07-7, Class ASB, 5.745s, 2050 2,703,000 2,866,987 Ser. 07-5, Class A3, 5.364s, 2048 1,919,000 1,978,742 Ser. 07-6, Class A2, 5.331s, 2051 3,115,000 3,173,987 Ser. 2006-3, Class A2, 5.291s, 2046 3,511,252 3,534,868 FRB Ser. 06-4, Class A2FL, 0.347s, 2049 3,800,181 3,669,550 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.263s, 2049 77,869,192 972,010 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.143s, 2037 3,177,576 176,038 Ser. 06-C4, Class X, IO, 5.939s, 2045 6,770,551 423,159 Ser. 05-C3, Class X, IO, 5.658s, 2044 2,049,771 160,292 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.91s, 2041 F 2,322,364 2,326,335 FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 2,696,217 2,743,153 Ser. 07-IQ14, Class A2, 5.61s, 2049 5,129,477 5,214,164 Ser. 06-T21, Class A2, 5.09s, 2052 1,342,633 1,341,694 FRB Ser. 07-HQ12, Class A2FL, 0.471s, 2049 1,103,040 1,020,533 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.174s, 2042 14,773,896 78,449 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 430,286 456,103 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 7,560 Residential Asset Securitization Trust FRB Ser. 05-A2, Class A1, 0.713s, 2035 621,199 488,855 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.112s, 2036 16,857,978 254,555 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 6,347,090 4,474,698 FRB Ser. 05-18, Class 6A1, 2.695s, 2035 1,135,192 908,153 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.563s, 2034 315,970 253,566 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 36,744,873 5,075,386 Ser. 07-4, Class 1A4, IO, 1s, 2045 49,667,790 1,373,387 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.563s, 2035 3,716,982 3,066,511 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 3,988,430 3,968,488 21 MORTGAGE-BACKED SECURITIES (38.3%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.927s, 2049 $6,705,588 $7,016,677 Ser. 06-C27, Class A2, 5.624s, 2045 2,770,513 2,787,706 Ser. 2006-C28, Class A2, 5 1/2s, 2048 8,526,494 8,604,014 Ser. 07-C30, Class APB, 5.294s, 2043 2,272,000 2,332,225 Ser. 06-C29, Class A2, 5.275s, 2048 1,325,000 1,347,111 Ser. 07-C30, Class A3, 5.246s, 2043 2,703,000 2,775,123 Ser. 07-C34, IO, 0.544s, 2046 18,472,359 278,009 Ser. 06-C29, IO, 0.531s, 2048 74,029,040 1,245,457 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.519s, 2018 574,000 344,400 Ser. 03-C3, Class IOI, IO, 1.282s, 2035 15,382,874 228,436 Ser. 05-C18, Class XC, IO, 0.173s, 2042 25,483,877 196,736 Ser. 06-C27, Class XC, IO, 0.16s, 2045 34,198,676 285,217 Ser. 06-C26, Class XC, IO, 0.095s, 2045 12,935,381 37,383 Ser. 06-C23, Class XC, IO, 0.076s, 2045 158,954,097 716,883 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 46,440 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 6.975s, 2031 1,083,000 1,080,009 Total mortgage-backed securities (cost $468,157,118) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (56.6%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 $179,037,539 $170,645,154 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 10,501 11,313 6s, TBA, May 1, 2041 25,000,000 27,339,845 6s, TBA, April 1, 2041 13,000,000 14,237,539 4.5s, TBA, May 1, 2041 133,000,000 132,376,563 4s, TBA, May 1, 2041 113,000,000 116,266,401 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 185,748,127 177,411,232 3 1/2s, TBA, May 1, 2041 122,000,000 116,367,028 Total U.S. government agency mortgage obligations (cost $742,464,327) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.375s, January 15, 2017 i $3,550,568 $4,109,889 U.S. Treasury Notes 2 5/8s, November 15, 2020 416,000 393,624 Total U.S. treasury obligations (cost $4,499,889) CORPORATE BONDS AND NOTES (25.9%)* Principal amount Value Basic materials (2.4%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $1,010,000 $1,082,923 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 935,000 1,204,660 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 1,575,000 1,647,198 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 1,210,000 1,365,788 22 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Basic materials cont. Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 $2,505,000 $3,211,638 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 517,000 581,361 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 3,082,000 3,394,053 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 1,140,000 1,141,425 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 520,525 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,138,790 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,701,843 International Paper Co. sr. unsec. notes 9 3/8s, 2019 958,000 1,247,538 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 663,219 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 900,000 1,027,694 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,495,000 1,610,863 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 866,383 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,305,000 2,250,975 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,201,796 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 818,988 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 712,805 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 164,000 209,723 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 295,838 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 76,000 92,495 Temple-Inland, Inc. sr. unsec. unsub. notes 6 7/8s, 2018 1,080,000 1,185,609 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 140,997 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 682,097 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 850,000 924,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,393,000 1,728,622 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 497,431 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 717,671 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 305,000 344,727 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 107,902 Communication services (2.9%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,766,700 American Tower Corp. sr. unsec. notes 7s, 2017 1,210,000 1,368,813 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,280,086 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,645,000 2,779,900 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 1,140,000 1,068,145 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,570,000 1,915,121 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 2,025,000 1,948,261 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 855,000 862,957 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 995,481 Comcast Cable Holdings LLC debs. 9.8s, 2012 75,000 79,995 23 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Communication services cont. Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 $455,000 $511,161 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 614,573 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 437,827 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,905,890 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 805,000 838,938 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 30,000 30,778 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,835,701 France Telecom notes 8 1/2s, 2031 (France) 340,000 467,839 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 867,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 215,000 232,738 NBC Universal, Inc. 144A notes 6.4s, 2040 845,000 888,724 NBC Universal, Inc. 144A notes 5.15s, 2020 670,000 698,605 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 717,945 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,127,350 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 2,425,000 2,548,477 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,435,000 3,057,298 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 382,793 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,556,864 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,337,191 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 408,182 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 398,039 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 380,427 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 507,671 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,110,812 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 768,575 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 930,269 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 230,346 Consumer cyclicals (2.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 1,095,000 1,157,950 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 675,638 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 2,400,000 2,850,758 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 17,000 17,934 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,197,363 DR Horton, Inc. sr. notes 7 7/8s, 2011 415,000 418,631 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,005,000 1,119,319 24 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Consumer cyclicals cont. Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 $1,550,000 $1,526,750 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 2,180,000 2,419,800 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 950,513 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 756,118 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 2,760,000 2,818,258 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,822,070 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 869,400 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 1,040,452 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 945,661 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,060,000 1,052,338 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 672,000 800,520 QVC Inc. 144A sr. notes 7 1/8s, 2017 535,000 565,763 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 799,000 782,021 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 980,000 1,178,471 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 1,834,849 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,230,395 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 369,359 Time Warner, Inc. debs. 9.15s, 2023 675,000 902,259 Consumer staples (2.6%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 860,000 1,145,070 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 1,735,000 2,283,770 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 2,013,000 2,795,707 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,752,000 3,450,617 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,442,568 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 1,245,000 1,275,946 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 961,072 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 1,310,000 1,519,053 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 2,268,171 2,655,598 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,486,742 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 675,000 868,014 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 1,735,000 1,765,712 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 211,503 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 595,000 647,987 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 85,000 102,031 Kraft Foods, Inc. notes 6 1/8s, 2018 730,000 827,571 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,355,491 Kroger Co. company guaranty 6 3/4s, 2012 5,000 5,276 Kroger Co. company guaranty 6.4s, 2017 605,000 705,042 Kroger Co. sr. notes 6.15s, 2020 200,000 228,225 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 788,535 McDonalds Corp. sr. unsec. bond 6.3s, 2037 530,000 613,218 McDonalds Corp. sr. unsec. notes 5.7s, 2039 775,000 838,708 25 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Consumer staples cont. Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 $555,000 $568,875 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 675,000 815,063 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,611,834 Energy (1.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,298,461 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 1,105,000 1,248,054 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 835,000 916,413 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 602,000 607,268 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 833,438 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 380,357 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 455,000 471,494 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 204,740 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,036,661 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 550,000 569,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 319,000 325,779 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,120,768 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 740,000 792,725 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,101,851 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,320,000 1,277,225 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 220,236 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 272,496 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 470,000 484,765 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 1,125,000 1,458,986 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 423,861 Financials (9.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,500,263 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,013,782 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,055,434 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.527s, 2017 1,035,000 976,780 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,841,564 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.411s, 2011 1,225,000 1,221,509 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 210,000 235,200 American International Group, Inc. sr. unsec. Ser. MTN,5.85s, 2018 2,440,000 2,578,599 AON Corp. jr. unsec. sub. notes 8.205s, 2027 3,255,000 3,678,498 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,498,542 26 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Financials cont. Bank of America Corp. sub. notes 7 3/4s, 2015 $1,465,000 $1,683,581 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 949,969 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 100,000 107,612 Barclays Bank PLC 144A sub. notes 10.179s, 2021 3,331,000 4,333,331 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 2,815,000 2,993,144 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,164,101 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 1,979,781 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 448,500 443,933 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,339,496 Citigroup, Inc. sr. notes 6 1/2s, 2013 1,380,000 1,516,307 Citigroup, Inc. sr. unsec. sub. FRN 0.58s, 2016 1,961,000 1,840,183 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,224,085 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 1,380,000 1,449,970 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 608,134 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 531,491 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,444 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 509,688 Countrywide Financial Corp. FRN Ser. MTN, 0.708s, 2012 1,090,000 1,087,673 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 390,000 436,461 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 64,000 69,401 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 220,000 220,518 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 1,115,000 1,161,535 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,823,474 GATX Financial Corp. notes 5.8s, 2016 455,000 495,409 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,634,629 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 895,000 859,743 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 423,864 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 3,230,000 3,317,430 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 658,189 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,108,056 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,591,605 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,655,000 3,821,895 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 900,166 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,105,826 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 690,100 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 2,160,000 2,164,458 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 450,637 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,462,913 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,660,384 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 520,000 554,273 27 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Financials cont. Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) $5,420,000 $5,530,942 Loews Corp. notes 5 1/4s, 2016 385,000 416,666 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 2,980,973 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,350,000 1,403,698 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 820,000 893,174 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,211,347 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,784,213 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 779,375 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,056,469 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 1,090,000 1,095,450 Nationwide Financial Services notes 5 5/8s, 2015 500,000 509,917 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 540,000 545,808 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 660,000 704,479 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 106,935 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 2,224,000 2,260,140 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 939,014 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 377,000 394,338 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,697,655 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 404,882 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 334,666 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,279,740 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 625,825 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.184s, 2017 160,000 149,597 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 381,257 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,701,631 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 805,000 910,203 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 626,000 870,924 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 1,278,000 1,390,329 Societe Generale 144A jr. unsec. sub. bonds FRB 1.051s, 2017 (France) 1,090,000 856,696 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 645,000 713,974 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,054,272 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 1,800,894 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 1,180,000 1,221,350 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,124,080 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 1,745,000 1,960,918 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,810,000 2,098,693 28 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Financials cont. WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 $1,070,000 $1,253,556 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 345,000 371,032 Wells Fargo Bank NA unsec. sub. notes FRN 0.524s, 2016 1,180,000 1,126,276 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 750,000 768,259 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 555,018 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 1,889,922 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 186,000 224,719 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 464,000 520,562 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 1,655,000 1,615,694 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,163,202 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 249,316 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 120,779 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 390,000 414,747 WellPoint, Inc. notes 7s, 2019 225,000 268,148 Technology (0.5%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 955,000 1,038,563 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 243,800 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 822,000 909,944 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 161,231 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 2,590,000 2,930,536 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 913,646 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 340,000 368,050 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 575,000 594,619 Transportation (0.5%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 100,150 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 290,000 296,525 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 305,000 348,300 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 412,106 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 1,670,000 1,763,036 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 708,042 750,525 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 205,809 216,100 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,138,297 1,135,451 29 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Transportation cont. Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 $218,926 $236,987 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 417,745 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 513,996 516,566 Utilities and power (3.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 548,825 Ameren Illinois Co. sr. notes 9 3/4s, 2018 520,000 680,015 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 578,537 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 862,274 Beaver Valley Funding Corp. sr. bonds 9s, 2017 687,000 753,646 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 1,085,282 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,947,496 2,057,932 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.228s, 2013 625,000 621,875 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 288,257 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 498,336 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 130,000 145,348 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 400,000 440,398 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 814,254 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,820,545 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 1,940,000 1,856,200 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,027,352 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,150,224 Electricite de France 144A sr. notes 4.6s, 2020 (France) 255,000 262,809 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 709,720 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 1,260,000 1,261,488 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 1,770,000 1,786,379 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,189 Iberdrola Intl. BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 510,000 547,578 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 600,000 654,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 991,626 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 363,511 Kansas Gas & Electric bonds 5.647s, 2021 652,662 711,519 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 1,525,000 1,697,940 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,074,360 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 459,332 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 360,000 412,775 National Fuel Gas Co. notes 5 1/4s, 2013 595,000 631,067 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 1,200,000 1,317,900 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 795,000 1,039,793 30 CORPORATE BONDS AND NOTES (25.9%)* cont. Principal amount Value Utilities and power cont. NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 $466,000 $476,762 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 323,713 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 810,548 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 516,873 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 967,463 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 1,227,971 1,231,200 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 557,198 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,314,806 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 259,077 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 151,862 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 798,776 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 393,029 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 2,870,000 3,669,050 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 560,000 651,444 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 936,745 Total corporate bonds and notes (cost $323,234,649) ASSET-BACKED SECURITIES (7.5%)* Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.373s, 2036 F $7,491,578 $5,431,394 Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.343s, 2037 6,829,000 4,763,228 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.363s, 2036 1,389,000 880,439 FRB Ser. 06-HE3, Class A2C, 0.363s, 2036 973,000 448,848 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.373s, 2036 723,080 500,240 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 222,669 224,450 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 3,627,781 2,974,780 Ser. 00-5, Class A6, 7.96s, 2032 1,907,160 1,685,453 Ser. 02-1, Class M1F, 7.954s, 2033 2,468,000 2,703,078 Ser. 01-4, Class A4, 7.36s, 2033 2,694,397 2,856,061 Ser. 00-6, Class A5, 7.27s, 2031 5,359,213 5,634,945 Ser. 01-1, Class A5, 6.99s, 2031 5,375,596 5,536,864 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.603s, 2034 512,786 474,784 FRB Ser. 06-BC1, Class 2A3, 0.503s, 2036 2,200,000 1,606,000 FRB Ser. 07-BC2, Class 2A3, 0.453s, 2037 10,794,000 5,397,000 FRB Ser. 07-3, Class 2A2, 0.383s, 2047 3,712,000 2,812,118 FRB Ser. 07-11, Class 2A2, 0.333s, 2047 5,985,000 5,220,042 FRB Ser. 07-1, Class 2A2, 0.313s, 2037 6,882,000 5,574,420 31 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default)  $134,710 $13 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.383s, 2036 3,011,000 1,875,901 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.213s, 2037 417,000 70,890 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.969s, 2032 342,468 68,494 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 8,114,544 7,424,808 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,643,000 1,664,345 Ser. 97-6, Class A9, 7.55s, 2029 436,926 477,136 Ser. 95-8, Class B1, 7.3s, 2026 284,587 283,413 Ser. 1997-5, Class M1, 6.95s, 2029 2,400,000 2,352,000 Ser. 99-2, Class A7, 6.44s, 2030 1,536,114 1,573,681 Ser. 99-1, Class A6, 6.37s, 2025 562,663 582,356 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,254,557 2,306,694 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.643s, 2035 7,131,000 5,562,180 FRB Ser. 05-11, Class 3A4, 0.463s, 2035 1,546,458 1,283,560 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.473s, 2036 795,716 299,925 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.463s, 2032 4,257,734 3,980,981 FRB Ser. 02-A, Class M2, 2.463s, 2032 453,000 425,820 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 389,045 375,813 Nationstar Home Equity Loan Trust FRB Ser. 07-A, Class AV3, 0.363s, 2037 4,785,000 3,445,200 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 705,878 708,118 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.373s, 2036 812,702 433,758 FRB Ser. 06-2, Class A2C, 0.363s, 2036 1,017,000 583,955 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 3,336,533 3,203,072 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 285,365 276,804 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.373s, 2037 1,565,000 1,018,159 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.423s, 2036 1,730,000 650,221 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.383s, 2036 758,000 600,536 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,228,571 185,852 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,446,768 173,612 Vanderbilt Mortgage Finance Ser. 01-B, Class A5, 6.96s, 2031 2,767,000 2,926,089 Total asset-backed securities (cost $104,406,226) 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.5%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $62,587,700 $3,526,191 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 62,587,700 1,050,222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.585% versus the three month USD-LIBOR-BBA maturing August 8, 2041. Aug-11/4.585 100,000,000 7,025,000 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.585% versus the three month USD-LIBOR-BBA maturing August 8, 2041. Aug-11/4.585 100,000,000 877,000 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 29,833,100 1,977,040 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 29,833,100 287,889 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 155,580,026 3,063,371 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 155,580,026 1,775,168 Option on an interest rate swap with Barclays Bank PLC the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 67,368,900 11,452 Total purchased options outstanding (cost $25,232,372) MUNICIPAL BONDS AND NOTES (0.3%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $861,029 IL State G.O. Bonds 4.421s, 1/1/15 410,000 421,140 4.071s, 1/1/14 1,220,000 1,256,893 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 690,309 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 809,654 Total municipal bonds and notes (cost $3,925,424) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $748,000 $791,842 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 800,000 813,916 Total foreign government bonds and notes (cost $1,577,210) 33 SENIOR LOANS (0.1%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2016 $334,037 $312,742 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 150,417 150,417 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 391,290 386,399 SunGard Data Systems, Inc. bank term loan FRN 1.979s, 2014 9,062 8,955 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.929s, 2016 187,760 188,329 Total senior loans (cost $986,412) SHORT-TERM INVESTMENTS (11.7%)* Principal amount Value Dexia Credit Local SA NY certificates of deposit, FRN, Ser. YCD, 0.413s, 2013 M $8,810,000 $8,810,000 U.S. Treasury Bills for an effective yield of 0.26%, October 20, 2011 # ## 13,319,000 13,306,214 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.24%, August 25, 2011 # ## 57,425,000 57,380,037 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 48,231,000 48,226,178 U.S. Treasury Bills for an effective yield of 0.20%, June 2, 2011 # ## 28,868,000 28,862,660 Total short-term investments (cost $156,567,688) TOTAL INVESTMENTS Total investments (cost $1,831,051,315) Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,333,330,271.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitments, in part or in entirety (Note 1). 34 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). M The securitys effective maturity date is less than one year. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $337,476,294 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 402 $99,635,700 Jun-12 $(56,278) U.S. Treasury Bond 20 yr (Long) 1,624 198,737,000 Jun-11 4,737,164 U.S. Treasury Bond 30 yr (Short) 122 15,356,750 Jun-11 (132,544) U.S. Treasury Note 2 yr (Long) 24 5,259,000 Jun-11 24,845 U.S. Treasury Note 10 yr (Short) 139 16,838,547 Jun-11 (371,155) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $128,090,829) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $23,047,000 Aug-11/4.475 $21,895 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 1,930,417 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus thethree month USD-LIBOR-BBA maturing August17,2021. 30,662,000 Aug-11/4.49 2,612,709 35 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $128,090,829) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. $30,662,000 Aug-11/4.49 $25,756 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 10,118 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 1,383,316 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 35,234 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 15,922,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 4,606,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 2,434,421 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 2,585,381 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 4,344,389 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 1,571,250 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 2,659,415 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 12,614,480 Feb-15/5.36 577,365 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 12,614,480 Feb-15/5.36 1,079,926 36 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $128,090,829) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $72,092,340 Jan-12/4.72 $422,461 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 6,521,473 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 588,754 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 11,602,061 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 15,837 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26, 2021. 47,992,000 Jul-11/4.46 4,098,517 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 10,802 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 4,074,574 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 4,365,352 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 11,038 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 22,504,000 Jul-11/4.5475 4,726 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 2,090,172 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 7,919 37 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $128,090,829) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. $71,988,000 Jul-11/4.745 $7,866,849 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14, 2022. 17,335,500 May-12/5.51 2,448,466 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 74,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 4,674,303 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 12,977,815 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 65,705,512 Jul-11/3.55 793,066 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 65,705,512 Jul-11/3.55 1,199,126 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. 108,707,964 Aug-11/4.29 3,094,916 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August 24, 2041. 108,707,964 Aug-11/4.29 4,014,737 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $370,292,656) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, April 1, 2041 $13,000,000 4/13/11 $14,237,539 Federal National Mortgage Association, 4 1/2s, May 1, 2041 79,000,000 5/12/11 81,283,590 Federal National Mortgage Association, 4s, May 1, 2041 133,000,000 5/12/11 132,376,563 Federal National Mortgage Association, 3 1/2s, May 1, 2041 157,000,000 5/12/11 149,751,011 Total 38 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $198,330,600 $(120,364) 4/12/13 0.97% 3 month USD- LIBOR-BBA $(1,046,845) 91,892,900 (207,510) 4/12/41 4.39% 3 month USD- LIBOR-BBA (3,996,842) 132,689,300 (403,777) 4/20/21 3 month USD- LIBOR-BBA 3.5% 1,327,251 Barclays Bank PLC 3,032,400  3/10/41 3 month USD- LIBOR-BBA 4.38% 130,721 53,717,300 69,253 3/30/31 3 month USD- LIBOR-BBA 4.17% 1,334,185 40,200,000  5/4/16 2.17% 3 month USD- LIBOR-BBA (30,150) Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD- LIBOR-BBA 3.04% 19,862 209,983,300 30,621 10/14/14 1.05% 3 month USD- LIBOR-BBA 3,026,399 Credit Suisse International 191,869,500 (255,722) 3/14/16 3 month USD- LIBOR-BBA 2.35% 2,531,257 207,931,200 (413,525) 3/14/20 3 month USD- LIBOR-BBA 3.42% 4,263,333 48,991,100 112,306 3/14/41 4.36% 3 month USD- LIBOR-BBA (1,804,204) 56,900,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA (66,004) 247,804,200 (50,698) 2/24/15 2.04% 3 month USD- LIBOR-BBA (4,425,371) 114,008,400 33,359 2/24/26 4.16% 3 month USD- LIBOR-BBA (5,084,399) 384,004,400 (38,395) 4/19/13 3 month USD- LIBOR-BBA 0.89% 1,050,289 Deutsche Bank AG 271,704,300 47,904 12/31/14 1.91% 3 month USD- LIBOR-BBA (4,838,796) 27,432,600 (139,987) 4/14/21 3 month USD- LIBOR-BBA 3.66% 622,248 45,660,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 495,650 Goldman Sachs International 21,025,600  2/28/41 3 month USD- LIBOR-BBA 4.31% 671,732 60,622,400 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA (36,980) 40,177,600  4/4/16 3 month USD- LIBOR-BBA 2.415% 625,324 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $111,745,900 $492,097 5/3/21 3 month USD- LIBOR-BBA 3.39% $676,477 4,500,000  5/4/41 4.1775% 3 month USD- LIBOR-BBA  JPMorgan Chase Bank, N.A. 39,029,100 123,645 3/11/26 4.12% 3 month USD- LIBOR-BBA (1,368,585) 113,700,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (146,559) 41,300,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (58,316) 171,181,500 30,558 3/31/16 3 month USD- LIBOR-BBA 2.42% 2,801,906 23,923,200 (47,930) 3/31/41 4.28% 3 month USD- LIBOR-BBA (623,183) 37,200,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 25,668 35,457,336 (683,369) 4/28/21 3 month USD- LIBOR-BBA 3.59% 25,297 7,505,000  5/4/21 3 month USD- LIBOR-BBA 3.407% 22,890 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $19,100,918 $149,226 1/12/36 (5.50%) 1 month Synthetic TRS $16,690 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,304,972 (5,707) 1/12/39 (5.50%) 1 month Synthetic TRS 62,305 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,353,135 (3,447) 1/12/40 5.00% (1 month Synthetic TRS (48,605) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,304,972 (5,707) 1/12/39 (5.50%) 1 month Synthetic TRS 62,305 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 40 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $7,353,135 $(10,340) 1/12/40 5.00% (1 month Synthetic TRS $(55,498) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,329,457 (34,357) 1/12/40 (4.50%) 1 month Synthetic TRS 38,151 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 7,378,259 19,599 1/12/40 5.00% (1 month Synthetic TRS (33,820) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Barclays Bank PLC 2,090,672  1/12/40 5.00% (1 month Synthetic TRS (12,839) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 801,110  1/12/40 4.50% (1 month Synthetic TRS (7,134) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,314,651  1/12/40 5.00% (1 month Synthetic TRS (38,779) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,387,254  1/12/40 5.00% (1 month Synthetic TRS (20,801) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 39,270,083  1/12/38 (6.50%) 1 month Synthetic TRS 191,514 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,604,481  1/12/38 (6.50%) 1 month Synthetic TRS 124,869 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 22,235,496  1/12/40 4.50% (1 month Synthetic TRS (198,011) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,721,976  1/12/41 5.00% (1 month Synthetic TRS (100,022) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,887,906  1/12/39 (5.50%) 1 month Synthetic TRS 110,679 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 41 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,304,972 $(10,273) 1/12/39 (5.50%) 1 month Synthetic TRS $57,740 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,304,972 (10,273) 1/12/39 (5.50%) 1 month Synthetic TRS 57,740 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,353,135 (5,745) 1/12/40 5.00% (1 month Synthetic TRS (50,903) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,111,954  1/12/38 (6.50%) 1 month Synthetic TRS 10,300 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,464,759  1/12/38 (6.50%) 1 month Synthetic TRS 51,035 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,916,383  1/12/38 (6.50%) 1 month Synthetic TRS 82,498 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 17,545,036 (24,673) 1/12/39 (5.50%) 1 month Synthetic TRS 138,679 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 17,602,317 (11,001) 1/12/40 4.50% (1 month Synthetic TRS (167,754) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,935,093 (2,752) 1/12/39 (5.50%) 1 month Synthetic TRS 24,575 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,543,262 482 1/12/41 (5.00%) 1 month Synthetic TRS 12,828 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,529,556 (1,434) 1/12/40 5.00% (1 month Synthetic TRS (11,038) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 71,469,606  1/12/40 5.00% (1 month Synthetic TRS (438,900) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 42 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,157,467 $ 1/12/40 5.00% (1 month Synthetic TRS $(43,955) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,088,884  1/12/40 5.00% (1 month Synthetic TRS (98,803) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,561,943  1/12/40 4.50% (1 month Synthetic TRS (49,530) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 16,533,513 108,501 1/12/40 5.00% (1 month Synthetic TRS (29,358) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 18,153,788  1/12/38 (6.50%) 1 month Synthetic TRS 88,533 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,566,672  1/12/39 5.50% (1 month Synthetic TRS (154,239) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 2,120,309  1/12/39 5.50% (1 month Synthetic TRS (19,740) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 18,153,788  1/12/38 (6.50%) 1 month Synthetic TRS 88,533 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 7,109,299 (5,554) 1/12/39 (5.50%) 1 month Synthetic TRS 60,636 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,424,379 (9,280) 1/12/40 4.50% (1 month Synthetic TRS (75,396) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Credit Suisse International 19,113,122 (173,213) 1/12/39 (5.00%) 1 month Synthetic TRS 257,701 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 7,353,135 (14,936) 1/12/40 5.00% (1 month Synthetic TRS (60,094) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 43 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $7,304,972 $1,141 1/12/39 (5.50%) 1 month Synthetic TRS $69,154 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 13,480,493 10,532 1/12/40 (5.00%) 1 month Synthetic TRS 93,320 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 7,329,457 (36,647) 1/12/40 (4.50%) 1 month Synthetic TRS 36,765 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 7,297,065 30,784 1/12/41 5.00% (1 month Synthetic TRS (35,597) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 9,405,739  1/12/40 5.00% (1 month Synthetic TRS (57,761) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,847,810  1/12/40 (5.00%) 1 month Synthetic TRS 78,899 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 8,675,882  1/12/41 (5.00%) 1 month Synthetic TRS 68,211 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 10,630,754  1/12/40 (5.00%) 1 month Synthetic TRS 65,284 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 19,100,918 (62,675) 1/12/36 5.50% (1 month Synthetic TRS 69,861 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,305,899 (7,461) 1/12/39 (5.50%) 1 month Synthetic TRS 42,744 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 11,243,991 12,298 1/12/40 (5.00%) 1 month Synthetic TRS 82,899 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 19,698,775  1/12/39 5.50% (1 month Synthetic TRS (183,399) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 44 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $19,403,259 $ 1/12/39 5.50% (1 month Synthetic TRS $(180,648) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 49,145,972  1/12/38 (6.50%) 1 month Synthetic TRS 239,677 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,519,075  1/12/39 5.50% (1 month Synthetic TRS (218,974) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $99,537,530 $ Corporate bonds and notes  344,872,596  Foreign government bonds and notes  1,605,758  Mortgage-backed securities  510,407,285 251,296 Municipal bonds and notes  4,039,025  Purchased options outstanding  19,593,333  Senior loans  1,046,842  U.S. Government Agency Mortgage Obligations  754,655,075  U.S. Treasury Obligations  4,503,513  Short-term investments  156,585,089  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $4,202,032 $ $ Written options  (112,757,897)  TBA sale commitments  (377,648,703)  Interest rate swap contracts  (2,453,490)  Total return swap contracts  95,439  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 45 Statement of assets and liabilities 4/30/11 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $1,831,051,315) $1,897,097,342 Cash 35,935 Interest and other receivables 10,966,455 Receivable for shares of the fund sold 3,305,505 Receivable for investments sold 2,791,332 Receivable for sales of delayed delivery securities (Note 1) 370,757,740 Unrealized appreciation on swap contracts (Note 1) 22,034,614 Receivable for variation margin (Note 1) 332,337 Premium paid on swap contracts (Note 1) 2,797,473 Total assets LIABILITIES Payable for investments purchased 20,810,444 Payable for purchases of delayed delivery securities (Note 1) 430,103,615 Payable for shares of the fund repurchased 2,623,717 Payable for compensation of Manager (Note 2) 434,635 Payable for investor servicing fees (Note 2) 153,572 Payable for custodian fees (Note 2) 36,685 Payable for Trustee compensation and expenses (Note 2) 301,073 Payable for administrative services (Note 2) 4,938 Payable for distribution fees (Note 2) 416,977 Written options outstanding, at value (premiums received $128,090,829) (Notes 1 and 3) 112,757,897 Premium received on swap contracts (Note 1) 1,272,306 Unrealized depreciation on swap contracts (Note 1) 25,917,832 TBA sale commitments, at value (proceeds receivable $370,292,656) (Note 1) 377,648,703 Collateral on certain derivative contracts, at value (Note 1) 4,109,889 Other accrued expenses 196,179 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,496,935,075 Undistributed net investment income (Note 1) 2,829,885 Accumulated net realized loss on investments (Note 1) (240,776,415) Net unrealized appreciation of investments 74,341,726 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 46 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($818,945,196 divided by 118,738,631 shares) $6.90 Offering price per class A share (100/96.00 of $6.90)* $7.19 Net asset value and offering price per class B share ($38,844,167 divided by 5,679,168 shares)** $6.84 Net asset value and offering price per class C share ($162,567,405 divided by 23,713,617 shares)** $6.86 Net asset value and redemption price per class M share ($202,719,298 divided by 29,948,070 shares) $6.77 Offering price per class M share (100/96.75 of $6.77)*** $7.00 Net asset value, offering price and redemption price per class R share ($4,514,409 divided by 657,811 shares) $6.86 Net asset value, offering price and redemption price per class Y share ($105,739,796 divided by 15,166,662 shares) $6.97 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 47 Statement of operations Six months ended 4/30/11 (Unaudited) INVESTMENT INCOME Interest (including interest income of $221,653 from investments in affiliated issuers) (Note 6) $34,542,057 Total investment income EXPENSES Compensation of Manager (Note 2) 2,693,364 Investor servicing fees (Note 2) 951,155 Custodian fees (Note 2) 42,269 Trustee compensation and expenses (Note 2) 77,599 Administrative services (Note 2) 21,815 Distribution fees  Class A (Note 2) 1,017,383 Distribution fees  Class B (Note 2) 203,279 Distribution fees  Class C (Note 2) 818,393 Distribution fees  Class M (Note 2) 540,693 Distribution fees  Class R (Note 2) 10,347 Other 310,023 Total expenses Expense reduction (Note 2) (2,708) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 17,089,976 Net realized loss on swap contracts (Note 1) (22,125,272) Net realized loss on futures contracts (Note 1) (50,704,943) Net realized gain on written options (Notes 1 and 3) 635,084 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 71,614,396 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 48 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $27,858,445 $81,101,563 Net realized gain (loss) on investments (55,105,155) 91,335,846 Net unrealized appreciation (depreciation) of investments 71,614,396 (39,152,094) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (23,397,581) (55,288,486) Class B (1,027,885) (2,697,878) Class C (4,151,116) (5,961,106) Class M (6,157,964) (14,351,841) Class R (115,381) (212,836) Class Y (3,120,063) (12,027,573) Increase in capital from settlement payments  41,451 Redemption fees (Note 1)  4,817 Increase (decrease) from capital share transactions (Note 4) (111,833,805) 216,063,105 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,438,766,380 1,179,911,412 End of period (including undistributed net investment income of $2,829,885 and $12,941,430, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A April 30, 2011 ** .14 .09 (.19)   3.50 * .43* .43* 2.11* 175* October 31, 2010 .43 .31 (.49)  e  f .88 g,h .88 g,h 6.38 g 112 October 31, 2009 .29 1.44 (.47)  e  1.68 g,i .96 g 5.12 g 331 October 31, 2008 .38 (1.34) (.46)  e  .99 g .99 g 5.91 g 200 October 31, 2007 .31 .04 (.32)  e  .98 g .98 g 4.67 g 323 October 31, 2006 .27 j .03 (.29)  e  .95 g,j .95 g,j 4.07 g,j 239 Class B April 30, 2011 ** .12 .09 (.17)   3.16 * .80* .80* 1.75* 175* October 31, 2010 .39 .28 (.43)  e  f 1.63 g,h 1.63 g,h 5.82 g 112 October 31, 2009 .24 1.43 (.43)  e  2.43 g,i 1.71 g 4.31 g 331 October 31, 2008 .34 (1.33) (.41)  e  1.74 g 1.74 g 5.22 g 200 October 31, 2007 .26 .03 (.27)  e  1.73 g 1.73 g 3.96 g 323 October 31, 2006 .22 j .04 (.24)  e  1.70 g,j 1.70 g,j 3.37 g,j 239 Class C April 30, 2011 ** .12 .09 (.17)   3.15 * .80* .80* 1.74* 175* October 31, 2010 .35 .33 (.44)  e  f 1.63 g,h 1.63 g,h 5.08 g 112 October 31, 2009 .26 1.42 (.43)  e  2.43 g,i 1.71 g 4.45 g 331 October 31, 2008 .33 (1.33) (.41)  e  1.74 g 1.74 g 5.16 g 200 October 31, 2007 .26 .03 (.27)  e  1.73 g 1.73 g 3.93 g 323 October 31, 2006 .22 j .04 (.24)  e  1.70 g,j 1.70 g,j 3.33 g,j 239 Class M April 30, 2011 ** .13 .09 (.19)   3.32 * .55* .55* 2.00* 175* October 31, 2010 .42 .29 (.47)  e  f 1.13 g,h 1.13 g,h 6.23 g 112 October 31, 2009 .27 1.41 (.46)  e  1.93 g,i 1.21 g 4.83 g 331 October 31, 2008 .36 (1.31) (.45)  e  1.24 g 1.24 g 5.67 g 200 October 31, 2007 .30 .02 (.31)  e  1.23 g 1.23 g 4.45 g 323 October 31, 2006 .25 j .03 (.27)  e  1.20 g,j 1.20 g,j 3.85 g,j 239 Class R April 30, 2011 ** .13 .09 (.19)   3.27 * .55* .55* 1.96* 175* October 31, 2010 .40 .31 (.47)  e  f 1.13 g,h 1.13 g,h 5.91 g 112 October 31, 2009 .27 1.44 (.46)  e  1.93 g,i 1.21 g 4.85 g 331 October 31, 2008 .36 (1.33) (.45)  e  1.24 g 1.24 g 5.54 g 200 October 31, 2007 .30 .03 (.31)  e  1.23 g 1.23 g 4.38 g 323 October 31, 2006 .25 j .04 (.27)  e  1.20 g,j 1.20 g,j 3.70 g,j 239 Class Y April 30, 2011 ** .16 .08 (.20)   3.55 * .30* .30* 2.27* 175* October 31, 2010 .46 .30 (.50)  e  f .63 g,h .63 g,h 6.74 g 112 October 31, 2009 .32 1.43 (.48)  e  1.43 g,i .71 g 5.87 g 331 October 31, 2008 .40 (1.35) (.47)  e  .74 g .74 g 6.14 g 200 October 31, 2007 .33 .04 (.34)  e  .73 g .73 g 4.93 g 323 October 31, 2006 .29 j .03 (.30)  e  .70 g,j .70 g,j 4.30 g,j 239 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 50 51 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.03% October 31, 2009 0.19 October 31, 2008 0.09 October 31, 2007 0.08 October 31, 2006 0.05 h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.18% of average net assets for the period ended October 31, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.72% of average net assets for the period ended October 31, 2009. j Reflects a non-recurring reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.03% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 52 Notes to financial statements 4/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Income Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade (sometimes referred to as junk bonds) and have intermediate- to long-term maturities (three years or longer). The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. Prior to August 2, 2010, a 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through April 30, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 53 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of 54 the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $664,100,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/ industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $545,200,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $4,318,900,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/ or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked 55 obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,900,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $99,373,577 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $97,680,280. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. 56 M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2010, the fund had a capital loss carryover of $169,472,283 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $106,160,784 October 31, 2016 63,311,499 October 31, 2017 57 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,859,835,105, resulting in gross unrealized appreciation and depreciation of $59,612,612 and $22,350,375, respectively, or net unrealized appreciation of $37,262,237. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 58 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $2,708 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $743, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $102,964 and $45,122 from the sale of class A and class M shares, respectively, and received $19,938 and $18,229 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5,087 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,064,658,383 and $1,772,056,983, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $6,882,374 and $6,483,385,respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period $1,912,967,480 $121,227,292 Options opened 398,467,222 10,392,174 Options exercised (115,037,270) (1,922,581) Options closed (39,606,800) (1,606,056) Written options outstanding at the end of the reporting period $2,156,790,632 $128,090,829 59 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 13,094,434 $89,026,737 52,072,574 $355,055,909 Shares issued in connection with reinvestment of distributions 2,857,835 19,361,251 6,943,802 47,126,038 15,952,269 108,387,988 59,016,376 402,181,947 Shares repurchased (21,995,800) (149,279,159) (35,183,365) (240,031,282) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 936,737 $6,322,808 2,596,867 $17,589,257 Shares issued in connection with reinvestment of distributions 123,143 826,615 347,433 2,336,846 1,059,880 7,149,423 2,944,300 19,926,103 Shares repurchased (1,731,279) (11,666,406) (3,570,653) (24,061,002) Net decrease Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 3,918,018 $26,496,701 19,617,803 $133,332,927 Shares issued in connection with reinvestment of distributions 376,785 2,536,848 558,516 3,783,588 4,294,803 29,033,549 20,176,319 137,116,515 Shares repurchased (5,108,668) (34,421,589) (2,234,359) (15,121,551) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 3,060,706 $20,371,051 9,433,356 $63,396,961 Shares issued in connection with reinvestment of distributions 53,346 354,669 121,762 812,575 3,114,052 20,725,720 9,555,118 64,209,536 Shares repurchased (6,258,924) (41,767,152) (6,321,085) (42,296,772) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 144,570 $976,196 372,599 $2,533,362 Shares issued in connection with reinvestment of distributions 13,755 92,805 27,304 184,731 158,325 1,069,001 399,903 2,718,093 Shares repurchased (96,284) (651,818) (161,434) (1,090,419) Net increase 60 Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 6,155,801 $42,283,359 32,275,242 $222,582,968 Shares issued in connection with reinvestment of distributions 244,322 1,671,755 1,214,368 8,308,414 6,400,123 43,955,114 33,489,610 230,891,382 Shares repurchased (12,265,533) (84,368,476) (46,513,935) (318,379,445) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation/ Unrealized appreciation/ contracts (depreciation) $48,041,072* (depreciation) $139,361,655* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $597,583 $597,583 Interest rate contracts (5,390,167) (50,704,943) (22,722,855) $(78,817,965) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $(459,348) $(459,348) Interest rate contracts 20,871,155 16,786,845 41,919,915 79,577,915 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $221,653 for the reporting period. During the reporting period, cost of 61 purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $203,382,321 and $584,279,782, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 62 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 63 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 64 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Robert T. Burns Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank and Trust Vice President and Treasurer and Assistant Clerk Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
